Name: Regulation No 211/66/EEC of the Council of 14 December 1966 adding a supplementary quality class to the common quality standards for certain fruits and vegetables
 Type: Regulation
 Subject Matter: marketing;  plant product;  trade policy;  technology and technical regulations
 Date Published: nan

 286 Official Journal of the European Communities 20.12.66 OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES ~ ¢ 3939/66 REGULATION No 211/66/EEC OF THE COUNCIL of 14 December 1966 adding a supplementary quality class to the common quality standards for certain fruits and vegetables fulfil criteria of quality which can satisfy consumer requirements and are of value from the producers' point of view; HAS ADOPTED THIS REGULATION:' Article 1 THE COUNCIL OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the Treaty establishing the Euro- ¢ pean Economic Community ; Having regard to Council Regulation No 158/66/ , EEC1 on applying the common quality standards to fruit and vegetables marketed within Community, and in particular Article 2 thereof; Having regard to the proposal from the Commission; Whereas application of the common quality stan ­ dards already in force in trade between - Member States to cauliflowers, tomatoes, apples and pears, - peaches, citrus fruits and table grapes marketed within the Community would prevent part of the output from being marketed; whereas, therefore, these standards should be supplemented by a further qual ­ ity class to permit, for the period laid down in the last subparagraph of Article 2 ( 1 ) of Regulation No 158/66/EEC, the marketing of products which although excluded from higher classes nevertheless The common quality standards for cauliflowers , tomatoes, apples and pears, peaches, citrus fruits and table grapes shall be supplemented by the addition of a further quality class described as 'Class III '. Class III is defined for each product in the Annexes to this Regulation. . . Article 2 ' This Regulation shall enter into force on 1 January 1967. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 December 1966. - - . For' the Council . The President B. W. BIESHEUVEL 1 OJ No 192, 27.10.1966, p. 3282/66. Official Journal of the European Communities 287 ANNEX 1 Cauliflowers, Class III This class shall include produce of marketable quality which cannot be included in a higher class but which satisfies the following requirements . QUALITY REQUIREMENTS Class III cauliflowers must meet the requirements laid down in the common quality standards for Class II. SIZING The minimum diameter of Class III cauliflowers shall be 9 cm. When grading is by arc, the minimum arc shall be 11 cm. The difference in size between the smallest and largest cauliflower in each package may not exceed 6 cm for sizing by diameter or 7 cm for sizing by measurement of the arc. TOLERANCES Each package may contain not more than :  15% by number of cauliflowers not satisfying the requirements of the class but fit for con ­ sumption  10% by number of cauliflowers not satisfying the requirements laid down for sizing. PACKAGING AND PRESENTATION A. Presentation The provisions of Title V A of the common quality standards shall apply to Class III cauliflowers . B. Uniformity The contents of every package must comprise only cauliflowers of the same size . Deceptive display shall be strictly forbidden , i.e. the visible part must correspond, as regards size, quality and shape, to the average contents . C. Packaging The provisions of Title V C of the common quality standards shall apply to Class III cauliflowers . The cauliflowers may, however, be packed less tightly, provided that the packaging^ensures suitable protection for the product. MARKING The provisions of Title VI of the common quality standards shall apply to Class III cauliflowers . In respect of the commercial specification, however, packages may be marked only with the quality class . 288 Official Journal of the European Communities ANNEX II Tomatoes, Class III This class shall include produce of marketable quality which cannot be included in a higher class but which satisfies the following requirements. QUALITY REQUIREMENTS Class III tomatoes must meet the requirements laid down in the common quality standards for Class II , but may have healed cracks more than 3 cm long. SIZING The minimum diameter for Class III tomatoes shall be :  20 mm for 'elongated' tomatoes, 'plum' tomatoes, and tomatoes grown under glass : 35 mm for other tomatoes. No requirement shall be imposed as regards uniformity. TOLERANCES Each package may contain not more than :  15% by number or weight of tomatoes not satisfying the requirements for the class but fit for consumption ;  10% by number or weight of tomatoes not satisfying the requirements laid down for sizing. PACKAGING AND PRESENTATION A. Uniformity The contents of each package must comprise only tomatoes of the same origin and variety. Deceptive display shall be strictly forbidden, i.e. the visible part must correspond, in particular as regards size, quality and shape, to the average contents . B. Packaging The provisions of Title V B of the common quality standards shall apply to Class III tomatoes. MARKING The provisions of Title VI of the common quality standards shall apply to Class III tomatoes. Each package must, however, indicate the type with one of the following statements : 'ribbed', 'round', 'elongated', 'plum' or 'grown under glass'. Official Journal of the European Communities 289 ANNEX III Apples and pears, Class III This class shall include produce of marketable quality which cannot be included in a higher class but which satisfies the following requirements . QUALITY REQUIREMENTS Class III fruit must meet the requirements laid down in the common quality standards for Class II , but may have a higher degree of skin defects , provided that such defects do not, however, exceed :  for defects of elongated shape, 6 cm in length  for other defects, a total area of 5 cm2, with the exception of speckles , which must not extend over an area of more than 2-5 cm2. SIZING The minimum diameter for Class III fruit shall be :  50 mm for apples  45 mm for pears . Exceptionally, and for summer pears included in a restricted list communicated by the countries concerned, no minimum size shall be laid down. No requirements shall be imposed as regards uniformity. TOLERANCES Each package may contain not more than :  10% by number or weight of fruit not satisfying the requirements for the class , excluding fruit visibly attacked by rot or showing pronounced bruising or unhealed cracks. Such tolerance shall in no case exceed 4% of maggoty or spoilt fruit  15% by number or weight of fruit of a size smaller than the specified size, the minimum to be . 45 mm for apples and 40 mm for pears. PACKAGING AND PRESENTATION A. Uniformity The contents of each package must comprise only fruit of the same origin and variety. Deceptive display shall be strictly forbidden, i.e. the visible part .must correspond, in particular as regards size, quality and shape, to the average contents . B. Packaging The provisions of Title V B of the common quality standards shall apply to Class IILfruit. MARKING The provisions of Title VI of the common quality standards shall apply to Class III fruit. As regards commercial specifications, however, packages may be marked only with the quality class . 290 Official Journal of the European Communities ANNEX IV Peaches, Class III This class shall include produce of marketable quality which cannot be included in a higher class but which satisfies the following requirements . QUALITY REQUIREMENTS Class III fruit must meet the requirements laid down in the common quality standards for Class II . SIZING The minimum size for Class III fruit shall be 15 cm (circumference) or 47 mm, (diameter). Exceptionally, and for varieties of peaches included in a restricted list communicated by the countries concerned, the minimum size shall be fixed at 12-5 cm (circumference) or 40 mm (diameter). The difference in circumference or in diameter between the smallest and the largest fruit in each package shall not exceed 3 cm or 10 mm respectively. TOLERANCES Each package may contain not more than :  15% by number or weight of fruit not satisfying the requirements for the class but fit for con ­ sumption  10% by number or weight of fruit with differences of size exceeding the permitted margins, but not exceeding 6 cm (circumference) or 20 mm (diameter). For fruit in the smallest class, how ­ ever, this tolerance shall apply only to peaches of a size smaller by not more than 6 cm (circum ­ ference) or 2 mm (diameter) than the specified minimum size. PACKAGING AND PRESENTATION A. Uniformity The contents of each package must comprise only fruit of the same origin variety and size. Decep ­ tive display shall be strictly forbidden, i.e. the visible part must correspond, in particular as regards size, quality and shape, to the average contents. B. Packaging The provisions of Title V B of the common quality standards shall apply to Class III fruit. The fruit may however be presented in a form other than layered packs. MARKING The provisions of Title VI of the common quality standards shall apply to Class III fruit. However, for peaches covered by the sizing exemption the variety must be indicated. Official Journal of the European Communities 291 ANNEX V Citrus fruits , Class III This class shall include produce of marketable quality which cannot be included in a higher class but which satisfies the following requirements . QUALITY REQUIREMENTS Class III fruit must meet the minimum requirements and the special provisions referred to respec ­ tively under Titles II B and C of the common quality standards . In respect of lemons, however, the restrictive provision laid down in the second subparagraph under the heading 'Colouring' shall not apply. SIZING A. Minimum sizes The provisions laid down for oranges, mandarins, Clementines, satsumas and wilkings under Title III A of the common quality standards shall apply to Class III fruit. The minimum size (diameter) for lemons in this class shall be 42 mm. B. Uniformity The provisions of Title III B of the common quality standards as laid down for Class II products shall apply to Class III fruit ; the following shall , however, be added to the scales of sizes : Oranges Lemons Mandarins, Clementines,Satsumas, Wilkings Size Scale of diameters in mm Size Scale of diameters in mm Size Scale of diameters in mm 0 98 and over 0 8 80 and over 42-45 00 77 and over TOLERANCES As regards tolerances in respect of quality, each package or, in the case of bulk loading, each lot may contain not more . than 20% by number of fruit which do not satisfy the requirements for the class but which have only the following defects : (a) up to 20% :  one or more slight healed-over cuts, the maximum length of which must not exceed 20% of the diameter indicated in the scale of sizes, and the surface area of which must not exceed 5% of the total surface area of the fruit. 292 Official Journal of the European Communities (b) up to 15% :  malformation having regard to the standard variety  very rough skin  excessively thick skin  green or greenish spots  one or more deep healed-over cuts, not extensive  one or more superficial injuries due to hail  skin blemishes caused by disease or pests  slight traces of dirt. (c) up to 8% :  puffed up or deformed skin . .  wrinkled skin  soft, withered fruit ('tired' fruit) one or more deep injuries due to hail  slight unhealed skin cuts . In no case may tolerances under the above three heads taken together exceed 20% . Apart from the above-mentioned tolerances, the fruit may have lost their calyx. As regards size tolerances, the provisions of Title IV B (i) of the common quality standards shall apply to Class III fruit. PACKAGING AND PRESENTATION A. Uniformity Each package, transport container or section thereof must contain only fruit of the same variety. Deceptive display shall be strictly forbidden, i.e. the visible part must correspond, in particular as regards size, quality and shape, to the average contents . B. Packaging The provisions of Title V B of the common quality standards shall apply to Class III fruit. MARKING The provisions of Title VI of the common quality standards shall apply to Class III fruit. Official Journal of the European Communities 293 ANNEXVI Table grapes, Class III This class shall include produce of marketable quality which cannot be included in a higher class but which satisfies the following requirements . QUALITY REQUIREMENTS Class III table grapes must meet the minimum requirements laid down in Title II B of the common quality standards. The grapes must be firm and, where possible, still have their bloom, but may have the following defects :  slight malformation  defects in colouring  slight sun burns affecting the skin only. The bunches may include some abnormally-developed grapes. 'Thin' bunches, i.e. bunches in which the grapes are abnormally far apart on the stalk, and 'thick' bunches, with the grapes too close together, shall be accepted in Class III. SIZING The weight per bunch of Class III grapes shall be not less than 75 g each. . TOLERANCES Each package may contain not more than :  15% by weight of fruit not satisfying the requirements for the class but fit for consumption  15% by weight of bunches weighing less than 75 g each . PACKAGING AND. PRESENTATION A. Uniformity The contents of each package must comprise only fruit of the same origin and variety. Deceptive display shall be strictly forbidden, i.e. the visible part must correspond, in particular as regards size, quality and shape, to the average contents . B. Packaging The provisions of Title V B of the common quality standards shall apply to Class III table grapes. MARKING The provisions of Title VI of the common quality standards shall apply to Class III fruit.